Citation Nr: 1707105	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-43 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2014 and March 2016, the Board remanded this matter for further development and adjudication. As will be discussed further below, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand). The matter is now properly before the Board for appellate review.

The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS.


FINDING OF FACT

The Veteran's bilateral plantar fasciitis is not causally or etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral plantar fasciitis have not established. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id. Such notice should be provided to a claimant before the initial unfavorable decision of a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the March 2009 rating decision on appeal, a January 2009 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection, of how VA would assist him in developing his claim, of his and VA's obligations in providing such evidence for consideration, and of the evidence necessary to substantiate disability ratings and effective dates. The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. See Mayfield v. Nicholson, 444 F.3d 1328, 133 (Fed. Cir. 2006).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim. His service treatment records, military personnel records, and lay statements have been obtained and associated with the record. The Veteran's entire claims file, to include the service treatment records and military personnel records, were reviewed by both the AOJ and the Board in connection with the adjudication of the claim. The Veteran has not identified any other outstanding records that need to be obtained for an equitable adjudication of the claim.

Moreover, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim. McLendon v Nicholson, 20 Vet App 79 (2006). VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim. Id. In this case, the Veteran was afforded a VA examination in March 2009. The examiner reviewed the Veteran and his claims file, and after considering all relevant evidence, provided a medical opinion supported by sufficient rationale and reasoning. Additionally, the record does not suggest and the Veteran has not alleged that the examination was inadequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, the examination, along with the other evidence of record, is fully adequate for the purposes of determining the service connection claim.

Thus, for the foregoing reasons, the Board finds that VA has substantially complied with its duties to notify and assist, and it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.


II. Stegall Compliance

As noted in the Introduction, the Board remanded this matter in July 2014 and March 2016. 

First, the Board remanded this matters in July 2014 to obtain the Veteran's complete personnel file (201 file). In accordance with the remand directives, the RO has obtained the Veteran's complete military personnel record and associated it with the claims file. In September 2014, the RO readjudicated the claim and provided the Veteran with a supplemental statement of the case (SSOC). Thus, the Board finds that there has been substantial compliance with its prior Remand directive. See Stegall, 11 Vet. App. at 271.

However, in March 2016, upon review of the claims file, the Board remanded this matter to obtain additional treatment records. The Board directed the RO to obtain additional treatment records because at the March 2009 VA examination the Veteran reported that he was recently treated by a specialist. Accordingly, in April 2016, the RO furnished the Veteran with a letter notifying him of information still needed from him, to include VA and private treatment records pertaining to his bilateral foot disability, and to specifically include those treatment records from the specialist he noted during his March 2009 VA examination. The Veteran was also furnished a VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information, but the Veteran did not respond. Therefore, while VA treatment records have been associated with the claims file, VA was has been to obtain any additional and outstanding private treatment records. The duty to assist is a two-way street, and the Veteran cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). In June 2016, the RO readjudicated the claim and provided the Veteran with an SSOC.

Thus, the Board finds that VA has substantially complied with its duties to notify and assist, and that there has been substantial compliance with its prior Remand directives. See Stegall, 11 Vet. App. at 271. The matter is now appropriately before the Board. 


III. Service Connection

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. See 38 C.F.R. § 3.303 (d) (2016); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a) (2016). When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is an alternative means of establishing presumed service connection with respect to one of the listed chronic diseases. Competent medical evidence is required, unless non-expert evidence is competent to identify the existence of the condition. See 38 C.F.R. § 3.303 (b) (2016). However, as will be explained below, the Veteran has been diagnosed with bilateral plantar fasciitis, which is not a listed chronic condition. See 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a) (2016). Therefore, the presumptive provisions of service connection do not apply.

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For a claim to be denied on the merits, a preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In general, a lay witness is competent to provide testimony or statements relating to observed symptoms or facts within the ambit of the witness's personal knowledge. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). However, a layperson is generally not competent to determine issues requiring specialized knowledge or training. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jones v. Brown, 7 Vet. App. 134, 137 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). However, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001); Gilbert, 1 Vet. App. at 49.

First, the Board notes that the Veteran has a current disability, having been diagnosed bilateral plantar fasciitis. See March 2009 VA examination. Therefore, the first element of Hickson has been satisfied. See Hickson, 12 Vet. App. at 253.

As for the second element of direct service connection under Hickson, an in-service incurrence or aggravation of a disease or injury, in a November 2009 statement, the Veteran asserts that he had this problem with his feet in service, and that has experienced his bilateral foot disability since his time in service. Furthermore, the Veteran contends that "they offered me a discharge when I was in boot camp, I declined it." In accordance with the previous Remand directives, military personnel records in addition to service treatment records have been associated with the claim. The Veteran's DD-214 indicates that the Veteran served as an infantryman in service. Entrance examination does not note any abnormalities to the Veteran's feet. Additional examination dated November 1972 again does not indicate any abnormalities for the Veteran's feet. However, the Veteran's service treatment records do note October 1971 treatment for pain in the Veteran's left foot, of which was noted to be a muscle strain that was treated with an ace wrap. Moreover, a July 1972 service treatment record indicates that the Veteran was treated for pain in his right great toe, caused by jumping off a dock. Therefore, given the Veteran's treatment in service, the Board finds that the second prong of Hickson, an in-service incurrence, has been satisfied in this case. See Hickson, 12 Vet. App. at 253. 

With two of the three criteria for service connection satisfied, the instant claim turns on whether there is a nexus between the Veteran's current disability and the injury or event that occurred in service. See 38 U.S.C.A. § 5107 (a); see Hickson, 12 Vet. App. at 253. Having reviewed the record, the Board finds that the competent and probative evidence of record is against finding a nexus between the Veteran's current bilateral foot disability and his military service.

Of record is the March 2009 VA examination. The examiner noted a review of the Veteran's claims file, to include his medical and military histories, x-rays, and performed an examination of the Veteran's foot in-person. The examiner noted the Veteran's treatment in service and reported the Veteran's assertions as to his continued pain over the years and treatment, to include medication and inserts in shoes. The examiner reported that the Veteran's right heel pain is worse than the left heel pain. The March 2009 VA examination report also indicates that the Veteran currently works as a security guard and that he "has changed jobs to one requiring more walking approximately one year ago---and is having increased pain." Specifically, March 2009 VA examination report states that the Veteran "worked for [a company] as a security guard until one year ago, when he retired. He got another job as a security guard which requires more walking and has not increased foot pain."

The March 2009 VA examiner opined that the Veteran's bilateral plantar fasciitis is not caused by or a result of the Veteran's bilateral foot injuries in service. The examiner supported his opinion by stating that although the Veteran was seen for a right great toe injury in service and was treated for left foot pain in service, service treatment records indicate that such in-service injuries apparently resolved, as there was no follow-up medical care or treatment. The March 2009 VA examiner explained that "[p]lantar fasciitis can be caused by prolonged standing and walking which has been required of the Veteran in his occupations for many years, and are not caused by the limited conditions noted while in military service."

The Veteran has asserted the bilateral plantar fasciitis had its onset  in service and that he has have symptoms since service.  As the Board previously noted, bilateral plantar fasciitis is not a listed chronic condition, and therefore, the presumptions based on a chronic disease or a continuity of symptomatology under 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a), do not apply.  

The Board finds that the March 2009 VA examiner's opinion to be adequately supported by medical knowledge and facts. Specifically, the VA examiner reviewed the Veteran and his claims file, and sufficiently noted the Veteran's assertions and service treatment records. Thus, the examiner's opinion is entitled to probative weight as the examiner reviewed the history and provided an opinion supported by a rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (referring to the need for medical opinions to be supported by sufficient facts and data); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

VA may consider only independent medical evidence to support its findings and is not permitted to decide a claim based upon its own unsubstantiated medical conclusions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). While VA is not compelled to accept a medical opinion, VA must point to a medical basis other than its own unsubstantiated opinion to support a decision based on a conclusion contrary to that the medical examiner. Id. In the present case, the Board can identify no basis in the record for finding that the VA examiner's opinion does not represent sound medical reasoning and accurate consideration of the record evidence. The Board thus concludes that a preponderance of the evidence establishes that the Veteran's current bilateral foot disability is not related to or the result of his service.

While competent to report his experiences in service and his past and current symptoms, the Veteran has presented no probative clinical evidence of a nexus between his current bilateral feet disability and his military service. As a layperson, the Veteran is not competent to associate his currently diagnosed disability to the bilateral feet injuries in service. Such opinion requires specific medical training. In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his disability and his military service to be of no probative value. See Layno, 6 Vet. App. at 469-70 (1994); Jones, 7 Vet. App. at 137 (1994); see also 38 C.F.R. § 3.159 (a)(1) (2016).

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral plantar fasciitis. Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise. The benefit sought on appeal is accordingly denied. See 38 U.S.C.A. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.

ORDER

Entitlement to service connection for bilateral plantar fasciitis is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


